                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                           4:19CR3021

      vs.
                                                          ORDER
MAX KERKMAN,

                   Defendant.


            IT IS ORDERED that Defendant’s waiver of arraignment, (Filing No.
23), is hereby accepted, and Defendant’s not guilty plea to all counts is entered
on record with the Clerk of Court.


      July 29, 2019.
                                           BY THE COURT:

                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge
